USCA11 Case: 21-14064     Date Filed: 07/15/2022       Page: 1 of 13




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                  ____________________

                         No. 21-14064
                   Non-Argument Calendar
                  ____________________

MARIA EMMA SALMERON-HERNANDEZ,
CARLOS DAVID SALMERON-HERNANDEZ,
ELVIN AARON SALMERON-HERNANDEZ,
                                                        Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A209-082-694
                   ____________________
USCA11 Case: 21-14064          Date Filed: 07/15/2022       Page: 2 of 13




2                        Opinion of the Court                    21-14064


Before ROSENBAUM, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
       Maria Salmeron-Hernandez and her two children, 1 through
counsel, seek review of the Board of Immigration Appeals’s (“BIA”)
final order affirming the Immigration Judge’s (“IJ”) denial of their
application for asylum. On appeal, Salmeron-Hernandez argues
that the BIA erred by finding: (1) death threats made against her by
an international criminal gang, Mara Salvatrucha-13 (“MS-13”), did
not amount to persecution; and (2) no nexus existed between the
death threats against her and a protected ground. After review, we
deny the petition for review.
                        I.     BACKGROUND
       A. Removability
       In 2016, Salmeron-Hernandez, a native and citizen of El
Salvador, entered the United States without valid entry documents
and without inspection. She was accompanied by her two minor
children, Carlos and Elvin, who are also natives and citizens of El
Salvador.




1Although the agency assigned separate application numbers to Salmeron-
Hernandez’s two children, Carlos and Elvin, and they are listed as separate
petitioners now before us, she listed them as derivative applicants on her
application.
USCA11 Case: 21-14064           Date Filed: 07/15/2022       Page: 3 of 13




21-14064                  Opinion of the Court                             3

       The Department of Homeland Security (“DHS”) charged
Salmeron-Hernandez and her children with removability under,
inter alia, INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i) for being
a noncitizen present in the United States without being admitted
or paroled. Salmeron-Hernandez conceded removability under
that provision.
       In April 2017, Salmeron-Hernandez applied for asylum,
withholding of removal, and relief under the United Nations
Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment (“CAT”).2 Salmeron-
Hernandez claimed that she suffered past persecution and feared
future persecution on account of two protected grounds: (1) her
membership in two particular social groups, namely her familial
relationship with her son and her status as a single woman
perceived not to have protection; and (2) her anti-gang political
opinion.
       B. Persecution Evidence
       According to Salmeron-Hernandez’s application and her
testimony at her removal hearing, her son was approached by a
classmate multiple times in April 2016 about joining MS-13,
offering him a gun and $200. On April 15, 2016, the classmate told



2 Salmeron-Hernandez’s   petition in this Court does not challenge the denial
of withholding of removal or CAT relief, so she has abandoned those issues.
See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
USCA11 Case: 21-14064       Date Filed: 07/15/2022    Page: 4 of 13




4                      Opinion of the Court                21-14064

Salmeron-Hernandez’s son that MS-13 would kill his mother if he
did not join the gang.
      Three days later, a friend told Salmeron-Hernandez that MS-
13 posted a photograph of her on Facebook, claiming that the gang
would kill her if she did not join. Shortly thereafter, Salmeron-
Hernandez received a message from MS-13 stating that the gang
would kill her if she did not join.
      At her removal hearing, Salmeron-Hernandez explained
that MS-13 targeted her because she was a single mother who could
not defend herself. She testified that her son was asked by his
classmate on April 18, 2016, to confirm that she was single.
       Further, Salmeron-Hernandez explained that she did not
report the threats to the police because the police were “aligned”
with the gang. As such, she believed she would be killed if she
returned to El Salvador. However, Salmeron-Hernandez did admit
that she had not experienced any physical harm in El Salvador, and
that her parents and brother—with whom she and her children
lived when in El Salvador—still lived in El Salvador and had not
been threatened, harmed, or visited by the gang members.
       In support of her application, Salmeron-Hernandez attached
affidavits from her father, her sister, and a friend. The affidavits
confirmed that Salmeron-Hernandez and her son had been
threatened by MS-13. Salmeron-Hernandez’s friend added that
people who did not collaborate with the gangs died.
USCA11 Case: 21-14064       Date Filed: 07/15/2022   Page: 5 of 13




21-14064              Opinion of the Court                       5

        Salmeron-Hernandez also included various reports and
articles describing the gang violence against women in El Salvador.
The 2016 United States Department of State Country Report on
Human Rights Practices in El Salvador stated that there was
“widespread corruption,” “weak rule of law,” and gang violence
against women and girls in El Salvador. Similarly, a 2016
Immigration and Refugee Board of Canada report on El Salvador
stated that women were considered “property” of gang members,
and they could not say “no” to a gang member without being
killed.
      C. IJ and BIA Decisions
       The IJ issued an oral decision denying relief and ordering
that Salmeron-Hernandez be removed to El Salvador. The IJ found
Salmeron-Hernandez credible but determined that she was
statutorily ineligible for asylum because: (1) she was never
physically harmed and thus did not show that she was the victim
of past persecution; and (2) there was no nexus between the gang’s
death threats and her membership in a protected group.
       The IJ found that gang members targeted Salmeron-
Hernandez and her son because they wanted them to join MS-13,
not because of their familial relationship. There was also not
enough evidence to find that Salmeron-Hernandez was targeted
because she was a single mother perceived not to have protection.
Indeed, the IJ pointed out that Salmeron-Hernandez actually lived
with her father and brother. Next, the IJ determined that MS-13’s
threats were not on account of a perceived political opinion
USCA11 Case: 21-14064            Date Filed: 07/15/2022         Page: 6 of 13




6                          Opinion of the Court                      21-14064

because Salmeron-Hernandez’s mere refusal to join the gang was
not a valid political opinion. As to future persecution, the IJ found
that Salmeron-Hernandez: (1) did not establish that local
authorities were unwilling or unable to protect her because she did
not report any of the incidents to the police; and (2) did not
establish why she could not relocate within El Salvador based
solely on a picture published online three years ago.
       The BIA dismissed Salmeron-Hernandez’s appeal, finding:
(1) no clear error in the IJ’s factual findings; (2) the IJ correctly
concluded that the threats to Salmeron-Hernandez did not amount
to persecution; and (3) the IJ did not clearly err in finding no nexus
between the harm and a protected ground. The BIA did not reach
Salmeron-Hernandez’s arguments as to the Salvadoran
government’s ability to control the gangs or relocation because it
found the nexus issue dispositive.
                           II.     DISCUSSION
        A. Past Persecution
      Before this Court, Salmeron-Hernandez argues that the BIA
erred by finding that MS-13’s death threats did not amount to
persecution.3


3 Where, as here, the BIA issued its own decision agreeing with the IJ’s
decision and adopting aspects of the IJ’s reasoning, we review both the IJ’s and
the BIA’s decisions. See Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir.
2010). We review factual determinations regarding eligibility for asylum
under the “highly deferential” substantial evidence test, which requires that
USCA11 Case: 21-14064           Date Filed: 07/15/2022       Page: 7 of 13




21-14064                  Opinion of the Court                             7

       To establish eligibility for asylum, the applicant must show
either past persecution or a well-founded fear of future persecution
based on race, religion, nationality, membership in a particular
social group, or political opinion. INA § 101(a)(42)(A), 8 U.S.C.
§ 1101(a)(42)(A); Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th
Cir. 2006).
      This Court has recognized that “[p]ersecution is an ‘extreme
concept’ requiring evidence of ‘more than a few isolated incidents
of verbal harassment or intimidation.’” Martinez v. U.S. Att’y
Gen., 992 F.3d 1283, 1291 (11th Cir. 2021) (quoting Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)). When
reviewing evidence of persecution, “we must consider the
cumulative effect of the allegedly persecutory incidents.” Id.
(quotation marks omitted).
       This Court has held that death threats alone do not
necessarily compel a finding of persecution. See Sepulveda, 401
F.3d at 1229, 1231 (concluding there was no persecution where the
applicant received menacing death threats from a guerilla group
both at home and at work). This Court has also held that an asylum
applicant did not show persecution where there were death threats
accompanied by brief detentions and minor physical attacks. See
Martinez, 992 F.3d at 1291–93 (holding that an applicant’s


we affirm the IJ’s and BIA’s decision if it is “supported by reasonable,
substantial, and probative evidence on the record considered as a whole.” Id.
(quotation marks omitted). We review de novo any legal determinations. Id.
USCA11 Case: 21-14064          Date Filed: 07/15/2022       Page: 8 of 13




8                        Opinion of the Court                    21-14064

treatment did not compel a finding of past persecution when he
was detained multiple times, beaten by two plain-clothes officers
that left him unconscious, and had death and torture threats made
against him).
       Here, while MS-13 made multiple death threats against
Salmeron-Hernandez—including posting her photograph on
Facebook and sending her a note—she was never detained or
physically harmed. Nor was there any evidence that MS-13
attempted to carry out its threats. Under our precedent, substantial
evidence supports the finding that her past treatment did not rise
to the level of persecution, and we cannot say that the evidence
compels a finding to the contrary.4
       B. Nexus
       A noncitizen seeking asylum must prove that she suffered
persecution or has a well-founded fear of persecution on account
of a protected ground. See Perez-Zenteno v. U.S. Att’y Gen., 913
F.3d 1301, 1307 (11th Cir. 2019). To satisfy the nexus requirement,
an applicant must establish that the protected ground was or will
be “at least one central reason” for her persecution. Id. (quoting
INA § 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i)). The protected
ground “cannot be incidental, tangential, superficial, or
subordinate to another reason for harm.” Sanchez-Castro v. U.S.

4 Although Salmeron-Hernandez cites a Ninth Circuit decision to support her
argument that death threats alone amount to persecution, we must follow our
own circuit precedent.
USCA11 Case: 21-14064            Date Filed: 07/15/2022        Page: 9 of 13




21-14064                  Opinion of the Court                               9

Att’y Gen., 998 F.3d 1281, 1286 (11th Cir. 2021) (quotation marks
omitted).
       Salmeron-Hernandez relied on two protected grounds—her
membership in particular social groups and her anti-gang political
opinion. She claimed she was a member of two social groups
because of her familial relationship with her son and her status as a
single woman perceived not to have protection.5 The IJ and the
BIA did not address whether either of the proposed groups
qualified as a particular social group. Therefore, we assume for the
purposes of this petition that both groups qualify as particular
social groups without resolving the issue.
       As to her first social group, her familial relationship with her
son, Sanchez-Castro is instructive. In that case, Sanchez-Castro
applied for asylum, arguing that MS-13 targeted her family in El
Salvador because her father lived in the United States, and the gang
assumed her family had money. Sanchez-Castro, 998 F.3d at 1283–
84. Sanchez-Castro was subjected to death threats, attempted
kidnapping, sexual harassment, and theft. Id. at 1284. This Court
concluded that substantial evidence supported the finding that
Sanchez-Castro failed to establish a nexus between the relationship
with her family and her persecution because her family was not “a
central reason for any persecution she suffered.” Id. at 1285–88.


5 Salmeron-Hernandez     also argued to the IJ that MS-13 targeted her because
her son was a student, but she has abandoned that particular social group claim
by not raising it on appeal. See Sepulveda, 401 F.3d at 1228 n.2.
USCA11 Case: 21-14064           Date Filed: 07/15/2022       Page: 10 of 13




10                        Opinion of the Court                     21-14064

“Where a gang targets a family only as a means to another end, the
gang is not acting because of who the family is; the identity of the
family is only incidentally relevant.” Id. at 1287. Thus, this Court
held that Sanchez-Castro was targeted by MS-13 because of a
“generic pecuniary motive” and “general criminal activity.” Id. at
1287–88.
       On the other hand, in Perez-Sanchez, on which Salmeron-
Hernandez relies, the applicant, Perez-Sanchez, was threatened,
beaten, and extorted because his father-in-law owed money to the
Gulf Cartel in Mexico. Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d
1148, 1150–51 (11th Cir. 2019). Because it was “impossible to
disentangle [Perez-Sanchez’s] relationship to his father-in-law from
the Gulf Cartel’s pecuniary motives,” and he was extorted “because
of his father-in-law’s past history with the cartel,” this Court
concluded that Perez-Sanchez’s familial relationship was a “central
reason” for the harm, thus satisfying the nexus requirement. Id. at
1158–59.
      Here, Salmeron-Hernandez cannot establish the required
nexus because her evidence does not show that her relationship
with her son was a “central,” rather than “tangential,” reason for
MS-13’s threats. 6    Salmeron-Hernandez’s own testimony


6 Salmeron-Hernandez     argues that Matter of A-B-, 28 I. & N. Dec. 307 (U.S.
Att’y Gen. 2021) overturned the proposition that “persecution must somehow
be motivated by the victim’s membership in a social group.” Nothing in Mat-
ter of A-B- disturbed the statutory requirement—nor our precedent interpret-
ing that requirement—that a protected ground must be “at least one central,”
USCA11 Case: 21-14064           Date Filed: 07/15/2022       Page: 11 of 13




21-14064                  Opinion of the Court                             11

establishes that MS-13’s only goal was to recruit her and her son
into their criminal enterprise. MS-13 used that mother-son
relationship to coerce them to join the gang, but the gang did not
specifically target Salmeron-Hernandez and her son because of
their family relationship. This is distinguishable from Perez-
Sanchez, where the applicant was targeted because of his father-in-
law’s debt to the Gulf Cartel. Instead, like in Sanchez-Castro, MS-
13’s actions were motivated by general recruitment efforts, and
Salmeron-Hernadez’s relationship with her son was only incidental
to those efforts.
        As to her second social group, Salmeron-Hernandez’s status
as single mother perceived not to have protection, substantial
evidence supports the finding of the IJ and the BIA that Salmeron-
Hernandez was a victim of MS-13’s general recruitment efforts.
The evidence shows that Salmeron-Hernandez and her son were
first threatened by the gang members on April 15, 2016, and it was
not until three days later that a gang member asked Salmeron-
Hernandez’s son to confirm that she was a single mother. Thus,
her status as a single mother was incidental to the recruitment
efforts. Further, while the reports attached to Salmeron-
Hernandez’s petition speak of high levels of violence against
women, general lawlessness or discrimination as described in a
country report does not compel a finding that an applicant was or


and not merely a “tangential” or “incidental,” reason for the threatened harm.
See Sanchez-Castro, 998 F.3d at 1286.
USCA11 Case: 21-14064          Date Filed: 07/15/2022       Page: 12 of 13




12                       Opinion of the Court                    21-14064

will be targeted based on a protected ground. See Mazariegos v.
U.S. Att’y Gen., 241 F.3d 1320, 1328 (11th Cir. 2001) (noting that
eligibility for asylum is not extended “to anyone who fears the
general danger that inevitably accompanies political ferment and
factional strife” (quotation marks omitted)).
       As to political opinion, this Court has held that “it is not
enough to show that the alien was or will be persecuted or tortured
due to the alien’s refusal to cooperate with the guerillas.”
Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir.
2007) (alterations adopted). For example, in Sanchez v. United
States Attorney General, this Court concluded that an applicant for
withholding of removal did not establish a nexus between her
political opinion and the guerilla group’s alleged persecution after
she refused to cooperate with the group because the harassment
was due to her refusal rather than to any actual or imputed political
opinion she held. 392 F.3d 434, 438 (11th Cir. 2004).
       Salmeron-Hernandez’s evidence does not compel a
conclusion that she was targeted for her actual or imputed political
opinion. Other than her apparent refusal to join the gang, she
provides no evidence that she held anti-gang beliefs. In any event,
MS-13 attempted to force her and her son to join the gang as part
of general recruitment efforts, not because the gang perceived her
as holding anti-gang political opinions. 7


7 Salmeron-Hernandez’s petition   contends that the IJ improperly determined
that she could relocate safely within El Salvador. However, the BIA found it
USCA11 Case: 21-14064            Date Filed: 07/15/2022        Page: 13 of 13




21-14064                   Opinion of the Court                              13

                          III.    CONCLUSION
       Because substantial evidence supports the IJ’s and BIA’s
findings that Salmeron-Hernandez did not establish past
persecution and that there was no nexus between MS-13’s death
threats and any statutorily protected ground, we deny Salmeron-
Hernandez’s petition.
       PETITION DENIED.




unnecessary to reach this ruling by the IJ because it found the nexus issue dis-
positive. Therefore, we have no occasion to consider Salmeron-Hernandez’s
argument about relocation.